39 F.3d 1175
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward Leroy BROXTON, Jr., Plaintiff Appellant,v.William D. CATOE, Deputy Commissioner for Operations, S.C.Department of Corrections, in his individual capacity andofficial capacity;  Parker Evatt, Commissioner, S.C.Department of Corrections, in his individual capacity andofficial capacity;  P. Douglas Taylor, Warden, LieberCorrectional Institute, in his individual capacity andofficial capacity;  Laurie F. Bessinger, Warden, KirklandCorrectional Institute, in his individual capacity andofficial capacity, Defendants Appellees.
No. 94-6901.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1994.Decided:  Nov. 9, 1994.

Edward Leroy Broxton, Jr., appellant pro se.  Vinton DeVane Lide, Lide, Montgomery & Potts, P.C., Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Broxton v. Catoe, No. CA-93-2877-3-3-AK (D.S.C. July 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED